        Case 1:16-cv-00534-DCN Document 100 Filed 10/05/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  MICHAEL T. HAYES,                              Case No. 1:16-cv-00534-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
  v.                                             ORDER

  RACHEL NETTLES; MICHAEL
  MONTGOMERY; CHARLES
  JOHANNESSEN; and FELIX DIAZ,

         Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Plaintiff Michael T. Hayes’s Motion to Compel. Dkt.

82. Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motion.

                                    II. DISCUSSION

A. Background

       In 2016, Hayes filed a Complaint alleging that a variety of his constitutional rights

had been violated. Dkt. 1. Over the course of this case, the Court has determined that Hayes




MEMORANDUM DECISION AND ORDER - 1
         Case 1:16-cv-00534-DCN Document 100 Filed 10/05/20 Page 2 of 5




could proceed only on his Eight Amendment excessive force and a single Fourteenth

Amendment Due Process claim. Dkts. 11, 70.1

       On April 10, 2019, Hayes filed a Motion to Open Discovery for the Fourteenth

Amendment Due Process Claim (Dkt. 71), which the Court granted. Dkt. 78. Hayes also

filed a “Motion for Subpoenas” (Dkt. 73), which the Court construed as a Motion to

Compel. Dkt. 78, at 3. In his Motion to Compel, Hayes requested that the Idaho Department

of Corrections (“IDOC”) produce various pieces of evidence: (1) a video from the alleged

battery; (2) an infraction report from the shower incident; (3) a list of officers in the control

tower from certain specified days; and (4) any medical records concerning Hayes. Hayes

also requested that Corizon produce any medical records pertaining to Hayes and the

alleged battery, including urinary analysis tests. In the absence of a response from

Defendants, the Court granted Hayes’s Motion “to the extent that any of the information

and material he [sought was] relevant and discoverable under the Federal Rules of Civil

Procedure.” Id.

       On December 31, 2019, Hayes filed the pending Motion to Compel, arguing that

Defendants—who are not the IDOC but employees thereof—have violated the Court’s

prior Order. Dkt. 82. Defendants counter that they have not violated the Court’s Order

because the evidence Hayes seeks has been disclosed, does not exist, or is not discoverable

as it is not in their “possession, custody, or control.” Dkt. 84. Because the time for briefs

to be filed on the matter has passed, the Motion to Compel is ripe.


1
  The Court incorporates the aforementioned Orders, and the factual background set forth therein, by
reference and will not repeat the specific facts of Hayes’ claims here.


MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cv-00534-DCN Document 100 Filed 10/05/20 Page 3 of 5




B. Analysis

       Discovery is permitted “regarding any nonprivileged matter that is relevant to any

party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Relevant information “need not be

admissible in evidence to be discoverable.” Id. A party may move for an order compelling

a discovery response pursuant to Federal Rule of Civil Procedure 37(a)(3)(B). However, a

party must produce only evidence that is within its “possession, custody, or control.” See

Fed. R. Civ. P. 34(a)(1); United States v. Int’l Union of Petrol. & Indus. Workers, AFL-

CIO, 870 F.2d 1450, 1452 (9th Cir. 1989). “The party seeking production of the documents

. . . bears the burden of proving that the opposing party has” possession, custody, or control

over the evidence requested. Int’l Union of Petrol., 870 F.2d at 1452.

       Hayes contends that Defendants have not produced the urinary analysis records or

a November 8, 2015 infraction report and seeks an order of contempt, default judgment,

and sanctions. As to the urinary analysis records, Defendants counter that they do not have

possession, custody, or control over any of Hayes’s medical records, and they are therefore

not required to disclose any of them, particularly his urinary analysis records. Defendants

point out that those records are held by Corizon and IDOC—a fact Hayes also argues in

his Motion. See Dkt. 82, at 2–3 (“The [IDOC] and Corizon have a medical records contract

for Corizon to file and keep all medical records for [IDOC] inmates.”).

       In the Ninth Circuit, documents are not discoverable under Rule 34 if the party that

holds them “could legally—and without breaching any contract—continue to refuse to turn

over such documents.” In re Citric Acid Litig., 191 F.3d 1090, 1107–08 (9th Cir. 1999);

see also Dugan v. Lloyds TSB Bank, PLC, Case No. 12-cv-02549, 2013 WL 4758055, at


MEMORANDUM DECISION AND ORDER - 3
         Case 1:16-cv-00534-DCN Document 100 Filed 10/05/20 Page 4 of 5




*2 (N.D. Cal. Sep. 4, 2013) (“In the Ninth Circuit, control is defined as the legal right to

obtain documents upon demand.” (cleaned up)). “Like the majority of circuits, the Ninth

Circuit has explicitly rejected an invitation to define control in a manner that focuses on

the party’s practical ability to obtain the requested documents.” Matthew Enter., Inc. v.

Chrysler Grp. LLC, No. 13-CV-04236-BLF, 2015 WL 8482256, at *3 (N.D. Cal. Dec. 10,

2015) (cleaned up) (citing In re Citric Acid, 191 F.3d at 1107).

        Nothing before the Court suggests that either Corizon or IDOC is contractually or

legally required to disclose Hayes’s medical records to Defendants—nor does Hayes so

argue.2 Thus, Hayes seeks the evidence from the wrong source. Because Defendants do not

have possession, custody, or control over the urine analysis records, they have not violated

the Court’s prior Order. What’s more, the Court commends Defendants for their facilitation

of IDOC’s in-house counsel’s disclosure of the Hayes’s medical records to him, which they

were under no legal obligation to do but nonetheless did in the interest of judicial economy.

See Dkt. 84, at 7.

        As to the infraction report, Defendants assert that it does not exist and that they

informed Hayes of this in a January 2017 letter to his public defender produced as part of

their initial disclosures. Dkts. 84, at 6; 84-4; 84-5. Having reviewed the filings and record,

the Court has confirmed the same.3 Defendants cannot be forced to produce something that

does not exist.


2
  In fact, Defendants point out that it is quite possible that the disclosure of Hayes’s medical records to
Defendants would be a violation of the privacy rules found in the Health Insurance Portability and
Accountability Act of 1996, better known as HIPAA.
3
  Hayes also requests that his requests for admission be deemed admitted pursuant to Rule 36 due to
Defendants’ untimely and incomplete responses. Dkt. 82, at 8–11. However, the Court’s previous Order


MEMORANDUM DECISION AND ORDER - 4
         Case 1:16-cv-00534-DCN Document 100 Filed 10/05/20 Page 5 of 5




       Accordingly, Hayes’s arguments that Defendants violated the Court’s Order are

without merit, and the Court therefore DENIES his Motion.

                                           III. ORDER

The Court HEREBY ORDERS:

       1. Hayes’s Motion to Compel (Dkt. 82) is DENIED.


                                                       DATED: October 5, 2020


                                                       _________________________
                                                       David C. Nye
                                                       Chief U.S. District Court Judge




(Dkt. 83) granting Defendants’ Motion to Amend Admissions (Dkt. 80) addresses this issue and remains in
force.


MEMORANDUM DECISION AND ORDER - 5
